Citation Nr: 1232451	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-14 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, Louisiana


THE ISSUE

Entitlement to payment or reimbursement by VA for medical services for a nonservice-connected condition in a non-VA facility in the amount of $1,329.36 rendered by Marshall Regional Medical Center on July 1, 2005, in the amount of $137.00 rendered by Medical Imaging Consultants on July 1, 2005, and in the amount of $420.00 rendered by James Nichols, M.D., on July 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an adverse determination in October 2005 of the Veterans' Affairs Medical Center (VAMC) in Shreveport, Louisiana.

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the Veteran's file.

In a rating decision in July 2010, the RO granted service connection for residuals of a right foot injury, which had been on appeal and remanded by the Board in October 2009. 

In November 2010, the Board remanded the matter for further procedural development.  No further action to ensure compliance with the Board's prior remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  On July 1, 2005, the Veteran received unauthorized medical care for a nonservice-connected condition from Marshall Regional Medical Center in Marshall, Texas, in the amount of $1,329.36; from Medical Imaging Consultants, of Longview, Texas, in the amount of $137.00; and from James Nichols, M.D., of Marshall, Texas, in the amount of $420.00.

2.  The above stated services provided to the Veteran on July 1, 2005, were not rendered in response to a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses for a nonservice-connected condition in a non-VA facility in the amount of $1,329.36 rendered by Marshall Regional Medical Center on July 1, 2005, in the amount of $137.00 rendered by Medical Imaging Consultants on July 1, 2005, and in the amount of $420.00 rendered by James Nichols, M.D., on July 1, 2005, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).





The VCAA notice, as required by 38 U.S.C.A § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

In letters in March 2006 and in January 2011, the Veteran was informed of the criteria for payment or reimbursement of unauthorized medical expenses, and was notified that he could submit or authorize VA to obtain evidence germane to his claim, such as medical records.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in February 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the medical records, including itemized statements for payment, and the Veteran has provided argument.  



As the evidence of record is adequate to decide the claim, a VA medical opinion under the duty to assist is not warranted.  38 C.F.R. § 3.159(c)(4).

As there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

On July 1, 2005, the Veteran sought medical treatment, without prior VA approval, from Marshall Regional Medical Center in Marshall, Texas, a private hospital.  Emergency department records document that the Veteran presented for treatment left knee pain of several weeks' duration.  According to the emergency room physician, the Veteran stated that he had recently seen a VA doctor and he had been told that the pain was secondary to a popliteal cyst and he had been referred to orthopedics.  

On physical examination, the Veteran had normal breathing sounds.  There was no vascular compromise or respiratory distress.  Gait was antalgic.  The diagnosis was rule out Baker's cyst, and the Veteran was given a referral to follow up with an orthopedic physician.  The Veteran was given pain medication and released to return home.  The emergency room triage record specifically notes that the situation was "non-urgent."

In August 2005, the Veteran filed a claim for reimbursement of unauthorized medical expenses incurred on July 1, 2005.  

Marshall Regional Medical Center

Phenergan 25 mg/ml inj	$     48.82
Demerol 50 mg/ml inj	       45.75
Toradol 30 mg/ml inj	     101.04
Injection, Subq / IM	       45.00
ER Treatment Level 2	     270.00
Lt Knee 3 vw	     268.75
Venous Dop Lwr Ext (Lt)	     550.00

TOTAL CHARGES	$1,329.36

Medical Imaging Consultants

Procedure Code 93971	$     95.00
Procedure Code 73562	       42.00

TOTAL CHARGES	$   137.00

Emergency Physicians / James Nichols, M.D.

Procedure Code 99285	$   420.00

TOTAL CHARGES	$   420.00

In October 2005, and again in March 2006, the Veteran wrote that he thought he was having a blood clot, which could have caused a heart attack or stroke.  

In December 2009, the Veteran testified that he went to the hospital because he was having chest pain.  

In March 2011, the Veteran again stated that he went to the emergency room because of chest pain and he feared it was a cardiac related problem.

The Veteran's service-connected disabilities are a right foot disability and left ear hearing loss.  







Applicable Law

Payment or reimbursement for emergency services may be made only if all of the following conditions are met:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 


(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002 (as in effect from July 1, 2005, to May 2012).



In April 2012, the provisions of 38 C.F.R. § 17.1002 were amended by removing the words ''or in part'' from paragraph (g).  This is the only change to 38 C.F.R. § 17.1002.The effective date of this amendment is May 21, 2012.  See 77 Fed. Reg. 23615-23618 (April 20, 2012).  

The term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent lay person reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the Veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  

The standard is met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 1002(b); see also Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining a medical emergency as a sudden, generally unexpected occurrence or set of circumstances demanding immediate action).

Additionally, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  

No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130. 



The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Analysis

The Veteran is service-connected for a right foot disability and for left ear hearing loss, but neither was the reason for seeking emergency medical treatment on July 1, 2005, and the provisions of 38 U.S.C.A. § 1728, which pertain to service-connected Veterans, apply. 38 C.F.R. § 1002(i).

The Veteran maintains that reimbursement for unauthorized medical expenses incurred on July 1, 2005, is warranted because he was having chest pain and thought he was having a heart attack.

The Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

In December 2009 the Veteran testified that he had reported to a non-VA emergency facility on July 1, 2005, because he was having chest pain.  The contemporaneous record shows that the Veteran presented with a complaint of left knee pain of three to four weeks' duration.  There is no mention in any of the July 1, 2005, emergency room records of any complaint of chest pain or respiratory distress.  There is also no evidence that the Veteran was unconscious or similarly incapacitated.  Indeed, emergency providers categorized the case as "non-urgent," and described the Veteran as alert and in no acute distress.  



This alone militates strongly against a finding of an emergency medical condition.  MRI and x-rays of the left knee were negative; and after administration of pain medication the Veteran was discharged, ambulatory, to home.  The Board finds the July 1, 2005, hospital, physician, and diagnostic records to be highly probative evidence against the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

As there is no mention in the July 1, 2005, records of chest pain, or of any sort of heart problem, the Board finds the Veteran's testimony that he went to the emergency room because he was having chest pain, not credible and of no probative value.  Owens, supra; see also Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (providing that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible).

The credible evidence shows that the Veteran sought non-VA emergency care on July 1, 2005, because of persistent left knee pain of several weeks' duration.  According to emergency room providers, the Veteran presented in no acute distress and the Veteran was alert, which is persuasive evidence against the Veteran's claim.  Owens, 7 Vet. App. 429.  

The evidence does not show an emergency situation of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. Accordingly, the Board finds that the preponderance of the evidence is against the claim for medical reimbursement. 

As element (b) of 38 C.F.R. § 17.1002, the prudent layperson standard, is not met, the Board need not address the other elements of 38 C.F.R. § 17.1002.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993) (holding that all of the statutory requirements for reimbursement must be met before payment may be authorized).  



Accordingly, 


ORDER

Reimbursement for unauthorized medical expenses in the amount of $1,329.36 rendered by Marshall Regional Medical Center on July 1, 2005; for unauthorized medical expenses in the amount of $137.00 rendered by Medical Imaging Consultants on July 1, 2005; and for unauthorized medical expenses in the amount of $420.00 rendered by James Nichols, M.D., on July 1, 2005, is denied.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


